DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, +, -, -, +/-  as disclosed in the first through seventh embodiments, does not reasonably provide enablement for any other power arrangement including -, -, -, -, -, -  and  +, +, +, -, -, + (examples of the scope of claims 1 and 13) or other various power combinations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant has only defined, at most, the powers of half the lenses in the system within the claims, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six-lens system. Claims 1 and 13 recite that the fourth and fifth lenses are negative.  
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting or modifying a lens into/of an existing system.
The applicant has disclosed 5 working models that comprise the power arrangement of +, -, +, -, -, + and 2 working models of the power arrangement of +, -, +, -, -, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes to derive power, to create a working system.
Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a lens. Modifying the applicant’s first lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
Claim 6-8, 11, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112 issue above was resolved.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (PGPUB 20160187620).

Regarding claim 1, Huang discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising (at least the eighth embodiment): 
a first lens having refractive power (810, Table 15); 
a second lens having refractive power with a convex object-side surface and a concave image-side surface (820, Table 15); 
a third lens having refractive power (830, Table 15); 
a fourth lens having negative refractive power (840, Table 15); 
a fifth lens having negative refractive power with a concave object-side surface and a convex image-side surface (850, Tables 15 and 16 where the fifth lens is aspheric with inflection points on both sides of the lens); and 
a sixth lens having refractive power with a concave object-side surface and a convex image-side surface (860, Tables 15 and 16 where the object-side surface comprises at least one inflection point), 
wherein TTL/f < 1 (Table 15 and Col. 35 lines 55-65 where TTL is 5.463 and f = 6.37 giving 0.86), 
where TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly, and f is a total effective focal length of the optical imaging lens assembly.


Regarding claim 2, Huang discloses wherein
 1.0 < CT1/(CT2+CT3) < 2.0 (Table 15 where CT1 = 0.716, CT2 = 0.23 and CT3 = 0.364 giving 1.21),
where CT1 is a center thickness of the first lens along the optical axis, CT2 is a center thickness of the second lens along the optical axis, and CT3 is a center thickness of the third lens along the optical axis.

Regarding claim 10, Huang discloses wherein 
2.5 < R2/f1 < 5.5 (Table 15 where R2 = 12.74 and f1 = 2.96 giving 4.3),
	where R2 is a radius of curvature of an image-side surface of the first lens, and f1 is an effective focal length of the first lens. 

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (PGPUB 20180045914).

Regarding claim 13, Park discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: 
a first lens having refractive power (310); 
a second lens having refractive power with a convex object-side surface and a concave image-side surface (320, Figs. 10-12); 
a third lens having refractive power (330, Figs. 10-12); 
a fourth lens having negative refractive power (340, Figs. 10-12); 
a fifth lens having negative refractive power with a concave object-side surface and a convex image-side surface (350, Figs. 10-12); and 
a sixth lens having refractive power with a concave object-side surface and a convex image-side surface (360, Figs. 10-12), 
wherein 3.0 < (R3+R4)/(R3-R4) < 3.5 (Fig. 11 of Park where R3 = 6.4539 and R4 = 3.3780 giving 3.2), 
where R3 is a radius of curvature of the object-side surface of the second lens, and R4 is a radius of curvature of the image-side surface of the second lens.

	Regarding claim 19, park discloses wherein 
-2.0 < f2/R3 < -1.0 (Fig. 11 where f2 = -10.970 and R3 = 6.4539 giving -1.7), 
where f2 is an effective focal length of the second lens, and R3 is a radius of curvature of the object-side surface of the second lens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Park.

Regarding claim 3, Huang does not disclose wherein -2.0 < f2/R3 < -1.0, where f2 is an effective focal length of the second lens, and R3 is a radius of curvature of the object-side surface of the second lens.
However, Park teaches a similar lens system having the same power arrangement of +, -, +, -, -, + (Fig. 11 wherein -2.0 < f2/R3 < -1.0 (Fig. 11 where f2 = -10.970 and R3 = 6.4539 giving -1.7).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Park such that the ratio above was satisfied motivated by reducing image aberrations. 

Regarding claim 4, modified Huang discloses wherein 
3.0 < (R3+R4)/(R3-R4) < 3.5 (Fig. 11 of Park where R3 = 6.4539 and R4 = 3.3780 giving 3.2).
 where R3 is the radius of curvature of the object-side surface of the second lens, and R4 is a radius of curvature of the image-side surface of the second lens.

Regarding claim 9, modified Huang discloses wherein 
1.5 < R11/R12 < 4.5 (Fig. 11 of Park where R11 = 17.8224 and R12 = 4.3169 giving 4.13),
where R11 is a radius of curvature of the object-side surface of the sixth lens, and R12 is a radius of curvature of the image-side surface of the sixth lens.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.

Regarding claim 5, Huang does not disclose wherein 4.5 < R6/R5 < 6.0, where R5 is a radius of curvature of an object-side surface of the third lens, and R6 is a radius of curvature of an image-side surface of the third lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust R6 and/or R5 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surface of the lens motivated by improving image aberration correction.

Regarding claim 12, modified Huang does not disclose wherein 1.5 < CT6/T56 < 2.5 where CT6 is a center thickness of the sixth lens along the optical axis, and T56 is a spaced interval between the fifth lens and the sixth lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT6 and/or T56 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surface of the lens motivated by reducing the size of the device.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Huang.

Regarding claim 14, Park does not disclose discloses wherein
 1.0 < CT1/(CT2+CT3) < 2.0,
where CT1 is a center thickness of the first lens along the optical axis, CT2 is a center thickness of the second lens along the optical axis, and CT3 is a center thickness of the third lens along the optical axis.
However, Huang teaches a similar lens system having the power arrangement of +, -, +, -, -, + (Table 15), wherein 1.0 < CT1/(CT2+CT3) < 2.0 (Table 15 where CT1 = 0.716, CT2 = 0.23 and CT3 = 0.364 giving 1.21).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Park and Huang such that the expression above was satisfied motivated by reducing the size of the device.

Regarding claim 18, Park does not disclose wherein 
2.5 < R2/f1 < 5.5,
where R2 is a radius of curvature of an image-side surface of the first lens, and f1 is an effective focal length of the first lens.
However, Huang teaches a similar lens system having the power arrangement of +, -, +, -, -, + (Table 15), wherein 2.5 < R2/f1 < 5.5 (Table 15 where R2 = 12.74 and f1 = 2.96 giving 4.3).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Park and Huang such that the expression above was satisfied motivated by image aberration correction.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.

Regarding claim 17, Park does not disclose wherein 1.5 < CT6/T56 < 2.5 where CT6 is a center thickness of the sixth lens along the optical axis, and T56 is a spaced interval between the fifth lens and the sixth lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT6 and/or T56 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surface of the lens motivated by reducing the size of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872